DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the locking member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the body" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Phillips (US 1213001).
 Regarding claim 1, Phillips discloses an injector for injecting a substance into an egg, the injector comprising: a shaft with a first end and a second end (cannula 10), the first and second ends defining a longitudinal direction for the shaft, the second end defining an opening (fig. 3); a sheath extending at least partly from the shaft in the longitudinal direction (curette 26); a trocar positioned at least partly inside the sheath (20); a needle at least partly inside the trocar (20a); and a locking mechanism configured to lock the trocar with the shaft in the longitudinal direction in a first longitudinal position of the trocar relative to the sheath (lever 35 and thumb screw 39, fig. 4), the locking mechanism being further configured to unlock the trocar from the shaft in the longitudinal direction in a second longitudinal position of the trocar relative to the sheath, wherein said needle is fully inside the trocar in the first longitudinal position (pg. 2, ll. 66-71, fig. 4) and at least partly extends from the trocar in the second longitudinal position (pg. 2, ll. 60-71, fig. 3).  
Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Yvin (FR 3071701).
Regarding claim 1, Yvin discloses an injector for injecting a substance into an egg, the injector comprising: a shaft with a first end and a second end (4, fig. 5), the first and second ends defining a longitudinal direction for the shaft, the second end defining an opening (fig. 7); a sheath extending at least partly from the shaft in the longitudinal direction (3, fig. 7); a trocar positioned at least partly inside the sheath (6, see figure 2 below); a needle at least partly inside the trocar (needle 5); and a locking mechanism configured to lock the trocar with the shaft in the longitudinal direction in a first longitudinal position of the trocar relative to the sheath (7, and grooves 9 and 11, fig. 2), the locking mechanism being further configured to unlock the trocar from the shaft in the longitudinal direction in a second longitudinal position of the trocar relative to the sheath, wherein said needle is fully inside the trocar in the first longitudinal position (fig. 1) and at least partly extends from the trocar in the second longitudinal position (fig. 8).  

    PNG
    media_image1.png
    528
    345
    media_image1.png
    Greyscale

Regarding claim 2, Yvin discloses wherein the locking mechanism comprises a locking member fixed to the trocar (7), wherein the sheath defines a sheath groove (9, fig. 2), wherein the shaft defines a shaft groove (11, fig. 2), and wherein the locking member of the trocar extends through the sheath and shaft grooves in both the first and second longitudinal positions (fig. 1).  
Regarding claim 3, Yvin discloses wherein the sheath groove comprises a sheath groove longitudinal portion (upper portion 8, fig. 2) and an oblique portion relative to the longitudinal direction (lower portion of 9), and wherein the 14WO 2019/049114PCT/IB2018/056949 locking member extends through the sheath groove longitudinal portion in the first longitudinal position (fig. 8) and extends through the oblique portion in the second longitudinal position (fig. 4).
Regarding claim 4, Yvin discloses wherein the shaft groove comprises a shaft groove longitudinal portion (upper portion 10, fig. 2) and a transverse portion relative to the longitudinal direction (lower portion of 11), and wherein the locking member extends through the transverse portion in the first longitudinal position (fig. 8) and extends through the shaft groove longitudinal portion in the second longitudinal position (fig. 4).  
Regarding claim 5, Yvin discloses wherein the trocar comprises a body (upper portion of 6) and a cannula (lower portion of 6, fig. 2), wherein the locking mechanism is fixed to the body (7 is threaded into a bore located at top of 6, fig. 2), wherein the needle extends through an entirety of the body and is fixed to the first end of the shaft (fig. 3).  
Regarding claim 7, Yvin discloses wherein the locking member defines an orifice in fluid communication with a channel inside of the trocar (side bore for 7, fig. 2), and wherein said needle is inside said channel (needle 5 extends into channel of trocar 6, fig. 3).  
Regarding claim 8, Yvin discloses wherein the body of the trocar further defines another orifice in fluid communication with the channel and with the orifice in the locking member (orifice located in top of trocar 6, fig. 2).  
Regarding claim 9 Yvin discloses wherein said needle includes a tip, said tip being inside said cannula of the trocar in first longitudinal position, and the tip being outside the cannula in the second longitudinal position (fig. 4 and fig. 8).  
Regarding claim 10, Yvin discloses an injector for injecting a substance into an egg, the injector comprising: a trocar (6, fig. 2); a needle at least partly inside the trocar (needle 5, fig. 3); and a locking mechanism configured to lock the trocar with the needle in a longitudinal direction in a first position of the trocar (7, fig. 1), the locking mechanism being further configured to unlock the trocar from the needle in the longitudinal direction in a second position of the trocar (7, fig. 1), wherein said needle is fully inside the trocar in the first position and at least partly extends from the trocar in the second position (fig. 4 and fig. 8).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yvin in view of Yvin et al. (US 8336491 henceforth Yvin ‘491).
Regarding claim 6, Yvin teaches the invention substantially as claimed but fails to disclose further comprising biasing mechanisms between the first end of the shaft and the sheath. However, Yvin ‘491 teaches a spring (compression spring 7) between a first end of a shaft and a sheath (col. 4, ll. 31-35, fig. 5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yvin with a compression spring as taught by Yvin ‘491 to allow the trocar to retract automatically.
Regarding claim 11, Yvin teaches an injection system for injecting a substance into an egg, the system comprising: an injector (fig. 1); a shaft (shaft 4, fig. 1) wherein the shaft has a second end defining an opening (fig. 1), the first and second ends being on the longitudinal direction, a sheath positioned at least partly inside the shaft (3, fig. 1), the sheath extending from the inside of the shaft via the opening in the second end of the shaft (fig. 1), 16WO 2019/049114PCT/IB2018/056949 a trocar positioned at least partly inside the sheath (6, fig. 2), and a needle at least partly inside the trocar (needle 5, fig. 3);and wherein said needle is fully inside the trocar in the initial position and at least partly extends from the trocar in the final position (fig. 4 and fig. 8) but fails to teach an actuator configured to move in a longitudinal direction, wherein the injector comprises: a shaft with a first end mechanically coupled to the actuator such that the actuator is configured to move the shaft from an initial position to an intermediate position and from the intermediate position to a final position, wherein the trocar and the shaft are coupled to move together along the longitudinal direction when the actuator moves the shaft from the initial position to the intermediate position along the longitudinal direction, wherein the trocar and the shaft are decoupled from each other along the longitudinal direction when the actuator moves the shaft from the intermediate position to the final position. However, Yvin ‘491 teaches an actuator configured to move in a longitudinal direction (cylinder 9 and upper part 21 is attached to compression spring 7, fig. 8), wherein the injector comprises: a shaft (upper part 21, col. 4, ll. 12-17) with a first end mechanically coupled to the actuator (col. 4, ll. 31-35, fig. 5) such that the actuator is configured to move the shaft from an initial position (spring is fully compressed) to an intermediate position (compression spring 7 is compressed halfway) and from the intermediate position to a final position (compression spring 7 is extended fully), wherein the trocar and the shaft are coupled to move together along the longitudinal direction when the actuator moves the shaft from the initial position to the intermediate position along the longitudinal direction (shaft moves upwards as the trocar moves downward), wherein the trocar and the shaft are decoupled from each other along the longitudinal direction when the actuator moves the shaft from the intermediate position to the final position (shaft moves upwards as the compression spring 7 is fully extended). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yvin with a compression spring as taught by Yvin ‘491 to allow the trocar to retract automatically.
Regarding claim 12, Yvin as modified by Yvin ‘491 teaches the invention substantially as claimed and Yvin further teaches wherein the trocar comprises a locking member (7), wherein the sheath defines a sheath groove (9, fig. 2), wherein the shaft defines a shaft groove (11, fig. 2), and wherein the locking member of the trocar extends through the sheath and shaft grooves in the initial, intermediate and final positions (fig. 1). 
Regarding claim 13, Yvin as modified by Yvin ‘491 teaches the invention substantially as claimed and Yvin further teaches wherein the sheath groove comprises a sheath groove longitudinal portion and an oblique portion relative to the longitudinal direction (fig. 2), and wherein the locking member extends through the sheath groove longitudinal portion in the initial position and extends through the oblique portion in the final position (fig. 8).  
Regarding claim 14, Yvin as modified by Yvin ‘491 teaches the invention substantially as claimed and Yvin further teaches wherein the shaft groove comprises a shaft groove longitudinal portion and a transverse portion relative to the longitudinal 17WO 2019/049114PCT/IB2018/056949 direction (fig. 2), and wherein the locking member extends through the transverse portion in the initial position (fig. 4) and extends through the shaft groove longitudinal portion in the final position (fig. 8).  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yvin in view of Nadreau et al. (US 20100307419 henceforth Nadreau).
Regarding claim 18, Yvin discloses an injection system for injecting a substance into a plurality of eggs, the system comprising: at least an injector of claim 10 (see claim 10 above) but fails to teach at least one actuator for moving each injector and/or the eggs towards each other. However, Nadreau teaches at least one actuator for moving each injector and/or the eggs towards each other (actuator 26, para. 0042). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yvin with an actuator as taught by Nadreau to allow the trocar to retract automatically.
Allowable Subject Matter
Claims 15-17 and 19-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647